Case: 22-30094     Document: 00516381284         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 5, 2022
                                  No. 22-30094                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Nicolo Evola Logiudice, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Nelson Coleman Correctional Center; Elayn Hunt
   Correctional Center; Allen Correctional Center,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:21-CV -1148


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Nicolo Evola Logiudice, Jr., has filed a motion for leave to proceed in
   forma pauperis (IFP) on appeal from the district court’s dismissal of his




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30094      Document: 00516381284           Page: 2    Date Filed: 07/05/2022




                                     No. 22-30094


   constructive 42 U.S.C. § 1983 complaint with prejudice for failure to state a
   claim. He has also filed a motion for the appointment of counsel on appeal.
          By moving in this court to proceed IFP, Logiudice is challenging the
   district court’s certification that the appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To the extent that
   Logiudice attempts to incorporate by reference assertions made in a prior
   § 1983 action, we will not consider them. Cf. E.R. by E.R. v. Spring Branch
   Indep. Sch. Dist., 909 F.3d 754, 763 (5th Cir. 2018). Further, he has not
   addressed the district court’s finding that he failed to name a viable § 1983
   defendant and has therefore abandoned any such challenge. See Brinkmann
   v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Last,
   his assertion that he has a cause of action outside of § 1983 for which he could
   overcome any applicable prescriptive period for events that occurred in 2009
   is conclusory and not adequately briefed. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993); Brinkmann, 813 F.2d at 748.
          In light of the foregoing, Logiudice has failed to show that “the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted). Accordingly, the IFP motion is DENIED, and the
   appeal is DISMISSED as frivolous.                See id.; 5th Cir. R. 42.2.
   Logiudice’s motion to appoint appellate counsel is also DENIED.
          The district court’s dismissal of Logiudice’s suit for failure to state a
   claim and this court’s dismissal of his appeal as frivolous both count as strikes
   for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
   388 (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
   575 U.S. 532, 537-40 (2015). Logiudice is WARNED that if he accumulates
   three strikes, he will not be able to proceed IFP in any civil action or appeal




                                          2
Case: 22-30094     Document: 00516381284          Page: 3   Date Filed: 07/05/2022




                                   No. 22-30094


   filed while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g).




                                         3